                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

TORRANCE A. GRAHAM,

                   Plaintiff,                       Civil Case No. 16-12258
                                                    Honorable Linda V. Parker
v.

HEATHER CHICOWSKI, MILLER,
BOWERMAN, and MICHAEL TROUTEN,

               Defendants.
__________________________________/

     OPINION AND ORDER DENYING PLAINTIFF’S “REQUEST TO
              FORWARD THE RECORD” (ECF NO. 60)

      Plaintiff, Torrance A. Graham, is a prisoner currently confined at Chippewa

Correctional Facility of the Michigan Department of Corrections (“MDOC”).

Plaintiff filed a claim under 42 U.S.C. § 1983, proceeding pro se, against multiple

MDOC employees (the “Defendants”) for actions that occurred while Plaintiff was

confined at Duane L. Waters Health Center (“DLW”) and Saginaw Correctional

Facility (“SCF”) in Freeland, Michigan. On August 2, 2018, this Court adopted

Magistrate Judge Grand’s April 5, 2018 Report and Recommendation, granting

Defendants’ Motion for Summary Judgment. (ECF No. 51.) Plaintiff has filed an

appeal, which remains pending before the Sixth Circuit.

      Presently before this Court is Plaintiff’s request to forward the record to the

Court of Appeals for the Sixth Circuit. (ECF No. 60.) This request is misguided,
                                          1
improper, and comes shortly after this Court already denied Plaintiff’s request to

add deposition transcripts to the record. (ECF No. 59.)

      Neither Rule 10 nor Rule 11 of the Federal Rules of Appellate Procedure

prescribe a duty of the federal district court itself to supply an appellant or the

court of appeals with transcripts and/or the district court record. Official

transcripts of courtroom proceedings must be ordered from the Court Reporter.1

Instructions, forms and contact information are available from the Court Reporter

website. Additionally, most all court records are in electronic format online and

capable of being downloaded and printed.2 The most convenient way to view

and/or print court records is online through PACER.3 This Court has exceeded its

duty by directing Plaintiff to the proper course of action. Therefore, Plaintiff is

cautioned against filing additional improper, inappropriate, or misplaced requests

upon this Court.

      Wherefore, Plaintiff’s request is denied.

      Accordingly,

      IT IS ORDERED, that Plaintiff’s “Request to Forward the Record” (ECF




1
  https://www.mied.uscourts.gov/index.cfm?pageFunction=coTranscripts
2
  https://www.mied.uscourts.gov/index.cfm?pageFunction=coCourtRecords
3
  https://www.pacer.gov/
                                        2
No. 60) is DENIED.

                                             s/ Linda V. Parker
                                             LINDA V. PARKER
                                             U.S. DISTRICT JUDGE

Dated: October 17, 2018

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, October 17, 2018, by electronic and/or
U.S. First Class mail.

                                             s/ R. Loury
                                             Case Manager




                                         3
